Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 25, 2017

                                      No. 04-16-00559-CR

                                    Stanley Foster BAKER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1755-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
        On August 23, 2017, we abated this appeal for the trial court to file written findings of
fact and conclusions of law. On September 20, 2017, the trial court filed its findings of fact and
conclusions of law, and we reinstated this appeal. We set Appellant’s brief due on October 20,
2017. We warned Appellant that any motion for extension of time would be strongly disfavored.
       To date, no brief or motion for extension of time has been filed.
        We ORDER Appellant’s court-appointed attorney Chris Iles to file either a motion to
dismiss or the brief within TEN DAYS of the date of this order. If no brief or motion is filed by
that date, we will abate this appeal to the trial court for an abandonment hearing without further
notice. See TEX. R. APP. P. 38.8(b)(2).
Appellant’s attorney Chris Iles is cautioned that, to protect Appellant’s rights, this court may
initiate proceedings under Rule 38. See id. R. 38.8(b)(4).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court